DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 28, 35 and 42 have been amended. 
		Claims: 29-34, 36-41 and 43-47 have been not been amended. 
		Claims: 1-27 have been cancelled. 

	Examiner’s Note:
	The applicant’s amendments filed on 07/22/22 has changed the scope of the claims and a new grounds of rejection is presented herein in view of said amendments.


Response to Arguments
Applicant’s arguments with respect to claim(s) 28-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcellino et al. (US Patent Publication 2010/0216434 herein after referenced as Marcellino) in view of Ng et al. (US Patent Publication 2012/0264443 herein after referenced as Ng).

Regarding claim 28 and claim 35 and claim 42, Marcellino discloses:
An apparatus comprising at least one processor and at least one memory storing computer program code, wherein the at least one memory and stored computer program code are configured, with the at least one processor, to cause the apparatus to at least: and A method comprising: and A computer program product comprising at least one computer readable non-transitory memory having program code instructions stored thereon, the program code instructions which when executed by an apparatus cause the apparatus to at least: in response to receiving an incoming communication from a service, (Marcellino, [0028] discloses responsive to the couriers (i.e. reads on apparatus) receiving notification messages (i.e. reads on incoming communication) from application services and each notification message is parsed to determine the application identifier and mobile device the notification message belongs; Marcellino, Fig. 1 & [0033] discloses the couriers are network devices that receive notification messages from the application servers that are for different mobile devices; Marcellino, Fig. 3 & [0025] discloses one or more computing devices such as couriers store and such computing devices typically include one or more processors coupled to one or more components such as a storage device that typically stores code and data for execution on the one or more processors of that computing device). 
access, (Marcellino, [0028] discloses if the application identifier is represented on the compacted representation of the whitelist (i.e. reads on preferred list) for that mobile device, the courier will deliver (i.e. reads on second action when the service is on the preferred list and the first action differs from the second action) the notification message to that mobile device and if the application identifier is not represented on the compacted representation of the whitelist but is represented on the compacted representation of the blacklist (i.e. reads on reject list), then the courier will not deliver (i.e. reads on first action when the service is on the reject list) the notification message; Marcellino, [0035] discloses in order to conserve battery life, each of the mobile devices may enter into sleep mode when not actively being used such as an idle state and in order to reduce the number of times each mobile device is awakened from sleep mode, the mobile devices instruct the couriers not to send notification messages for certain ones of their installed applications and each of the mobile devices maintains a whitelist of installed applications that may receive notification messages and the whitelist includes the application identifiers of those applications and a blacklist of installed applications whose notification messages are not desired and the blacklist includes the application identifiers of those applications).
Marcellino discloses a network device receiving an incoming notification for a mobile device and determines whether to send the incoming notification based on a blacklist or whitelist and in addition, Marcellino, [0124] discloses the mobile device may generate a set of whitelist and blacklist to be used during active mode and a different set of compacted representation to be used during sleep mode and the mobile device may transmit a message to the courier indicating that it is going into sleep mode but fails to explicitly disclose that a determination is made as to whether the mobile device is in an idle status prior to accessing the list and therefore fails to disclose "in response to receiving an incoming communication from a service, determine whether a mobile device is in an idle mode; access, following a determination that the mobile device is in the idle mode". 
In a related field of endeavor, Ng discloses:
in response to receiving an incoming communication from a service, determine whether a mobile device is in an idle mode; access, following a determination that the mobile device is in the idle mode, (Ng, Fig. 19 & [0236] discloses the network node to run the activity based packet processing and the process is triggered when a downlink packet arrives as shown in step 37 and after receiving the packet (i.e. reads on in response to receiving incoming communication) in step 38, the network node checks if the UE is in idle mode (i.e. reads on determine whether a mobile device is in an idle mode) and if the UE is not in idle mode, the network node ignores the allowed packet list and continues the processing as in step 39 and if the UE is in idle mode, it enables the filtering using the allowed packet list (i.e. reads on access, following a determination that the mobile device is in the idle mode) as shown in step 40 and in step 41, the network node verifies if the packet has passed the filters in the allowed packet list and if the packet has passed the filters, it is seen as the allowed packets are critical and are buffered while the UE is being paged and after the UE is paged, the buffered packets are forwarded to the UE; Ng, [0037] discloses the M2M application can be designed in such a way that it is possible to identify particular IP address or port number or a combination of IP address and port number to be used as either a white list or a black list and white list means that these filters must be passed through by incoming packets and black lists mean that these filters must not be through by incoming packets and for simplicity this invention focuses on white lists  and it is the UE application that prepares this list and is provided to the lower layer control stacks such as non-access stratum NAS and the NAS provides this information to the core network and provides indications that these filters are to be applied only when the UE is in idle mode; Ng, [0244] discloses the UE performs the configuration of the allowed packet list using control signaling called NAS or non-access stratum signaling; Ng, [0110] discloses the downlink data indication will also contain the type or information for MME to identify the type of service associated with this downlink data so that the MME can check against the current status of the UE and in this case, the UE has indicated that it is not capable of processing data associated with the service and hence the MME will reject this downlink request and will not page for the UE; Ng, [0234] discloses when the UE moves from idle mode to connected mode because of paging from the network; Ng, [0124] discloses another approach is for the UE to get paged for the service and when the UE wakes up and go into connected mode, it can then inform the network that its status has changed; Ng, [0075] discloses voice calls with the UE; Ng, [0039] discloses multimedia call initiation).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Marcellino to incorporate the teachings of Ng for the purpose of providing the system with a means to determine whether to use the lists configured for idle mode (Ng, Fig. 19 & [0236]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of a network device receiving an incoming communication for a mobile device and utilizing a configured list to make a determination as to whether to forward the incoming communication to the mobile device as taught by Marcellino) with another known element and comparable device utilizing a known technique (i.e. performing a process of a network device receiving an incoming communication for a mobile device and utilizing a configured list to make a determination as to whether to forward the incoming communication to the mobile device, wherein the list is utilized after a determination of the idle state of the mobile device and wherein the mobile device utilizes the paging process when forwarding the incoming communication and wherein the list is received by the network device via a NAS message as well as encompassing the various types of services provided as taught by Ng) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a network device receiving an incoming communication for a mobile device and utilizing a configured list to make a determination as to whether to forward the incoming communication to the mobile device (i.e. as taught by Marcellino & Ng) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 29 and claim 36 and claim 43, Marcellino in view of Ng discloses:
The apparatus of claim 28 and The method of claim 35 and The computer program product of claim 42, wherein the first action comprises rejecting the incoming communication and not paging the mobile device in the idle mode (Marcellino, [0028] discloses if the application identifier is not represented on the compacted representation of the whitelist but is represented on the compacted representation of the blacklist, then the courier will not deliver the notification message; Ng, [0110] discloses the downlink data indication will also contain the type or information for MME to identify the type of service associated with this downlink data so that the MME can check against the current status of the UE and in this case, the UE has indicated that it is not capable of processing data associated with the service and hence the MME will reject this downlink request and will not page for the UE).
Regarding claim 30 and claim 37 and claim 44, Marcellino in view of Ng discloses:
The apparatus of claim 29 and The method of claim 35 and The computer program product of claim 42, wherein the second action comprises permitting the incoming communication and paging the mobile device so as to cause the mobile device to enter a connected mode (Marcellino, [0028] discloses if the application identifier is represented on the compacted representation of the whitelist for that mobile device, the courier will deliver the notification message to that mobile device; Ng, Fig. 19 & [0236] discloses the network node verifies if the packet has passed the filters in the allowed packet list and if the packet has passed the filters, it is seen as the allowed packets are critical and are buffered while the UE is being paged and after the UE is paged, the buffered packets are forwarded to the UE; Ng, [0234] discloses when the UE moves from idle mode to connected mode because of paging from the network; Ng, [0124] discloses another approach is for the UE to get paged for the service and when the UE wakes up and go into connected mode, it can then inform the network that its status has changed). 
Regarding claim 31 and claim 38 and claim 45, Marcellino in view of Ng discloses:
The apparatus of claim 29, wherein the at least one memory and stored computer program code are further configured, with the at least one processor, to cause the apparatus to: and The method of claim 35, further comprising and The computer program product of claim 42, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to:  in response to determining that the mobile device is in a connected mode, suppress operations related to the reject list of services or the preferred list of services; and permit the incoming communication (Marcellino, [0124] discloses the mobile device may generate a set of whitelist and blacklist to be used during active mode and a different set of compacted representation to be used during sleep mode and the mobile device may transmit a message to the courier indicating that it is going into sleep mode; Ng, [0230] discloses if the activity status database informs the downlink packet filter that the UE is in connected mode, then the downlink packet filter forwards the packets to the transmitter without filtering the packets with the allowed packet list; Ng, Fig. 19 & [0236] discloses the network node checks if the UE is in idle mode and if the UE is not in idle mode, the network node ignores the allowed packet list and continues the processing as in step 39).
Regarding claim 32 and claim 39 and claim 46, Marcellino in view of Ng discloses:
The apparatus of claim 29 and The method of claim 35 and The computer program product of claim 42, wherein the service comprises at least one of: (Ng, [0075] discloses voice calls with the UE; Ng, [0039] discloses multimedia call initiation).
Regarding claim 33 and claim 40 and claim 47, Marcellino in view of Ng discloses:
The apparatus of claim 29, wherein the at least one memory and stored computer program code are further configured, with the at least one processor, to cause the apparatus to: and The method of claim 35, further comprising: and The computer program product of claim 42, further comprising program code instructions, which when executed by the apparatus further cause the apparatus at least to: receive the reject list of services or the preferred list of services via a first Non-Access Stratum (NAS) message from the mobile device; and store the reject list of services or the preferred list of services (Marcellino, [0027] discloses the mobile device transmits a representation of the whitelist and the blacklist to a courier it currently has a connection with and that courier stores the representations of the whitelist and the blacklist; Ng, [0244] discloses the UE performs the configuration of the allowed packet list using control signaling called NAS or non-access stratum signaling; Ng, [0037] discloses the M2M application can be designed in such a way that it is possible to identify particular IP address or port number or a combination of IP address and port number to be used as either a white list or a black list and white list means that these filters must be passed through by incoming packets and black lists mean that these filters must not be through by incoming packets and for simplicity this invention focuses on white lists and it is the UE application that prepares this list and is provided to the lower layer control stacks such as non-access stratum NAS and the NAS provides this information to the core network and provides indications that these filters are to be applied only when the UE is in idle mode).
Regarding claim 34 and claim 41, Marcellino in view of Ng discloses:
The apparatus of claim 33, wherein the at least one memory and stored computer program code are further configured, with the at least one processor, to cause the apparatus to: and The method of claim 40, further comprising: receive an activation flag via the NAS message from the mobile device, wherein the activation flag indicates whether or not to activate the reject list of services or the preferred list of services (Marcellino, [0124] discloses the mobile device may generate a set of whitelist and blacklist to be used during active mode and a different set of compacted representation to be used during sleep mode and the mobile device may transmit a message to the courier indicating that it is going into sleep mode; Marcellino, [0063] discloses transmits the representation of the whitelist and the blacklist along with indicators that indicate which list each representation represents to the one or more couriers coupled with the mobile device; Ng, [0244] discloses the UE performs the configuration of the allowed packet list using control signaling called NAS or non-access stratum signaling; Ng, [0037] discloses the M2M application can be designed in such a way that it is possible to identify particular IP address or port number or a combination of IP address and port number to be used as either a white list or a black list and white list means that these filters must be passed through by incoming packets and black lists mean that these filters must not be through by incoming packets and for simplicity this invention focuses on white lists  and it is the UE application that prepares this list and is provided to the lower layer control stacks such as non-access stratum NAS and the NAS provides this information to the core network and provides indications that these filters are to be applied only when the UE is in idle mode).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645